Title: To Thomas Jefferson from Thomas Storm, 21 May 1804
From: Storm, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            New York May 21 1804
          
          I have to apologize for not forwarding the Case from Kuhn, Green & Co, ere this; the reason was, that no opportunity has offered till now.—I have this day put it on board the Schooner Citizen, Capt. Lawson, addressed to Mr. Barnes of George Town—the vessel sails the first fair wind—I have written Mr Barnes ⅌ Post, requesting his attention to forwarding the same—After begging you to accept my future Services, in any Commands your excellency have at this place, I am very Respectfully 
          Yr Excellency’s Most Obed & most humble Servt
          
            Thomas Storm
          
          
            PS. I received the freight, duties &c from Mr Daniel Ludlow, of this place
          
          
            T Storm
          
        